DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 1/12/20201 with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 44-45, 49, 51-56, are 58-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0342939 A1) in view of Hoffman (US 2012/0323620 A1) and McDevitt (US 2015/0278864 A1).

Regarding Claim 41, and similarly Claim 60;Jones discloses an image processing system for monitoring compliance with contracts among retailers and suppliers ([0014] and [0017] and [0028]), the image processing system comprising: 
at least one processor ([0024]) configured to: 
identify an area of interest in a retail establishment using a database of contract-related data reflecting at least one contractual obligation for placement of products on at least one shelf in the retail establishment ([0017] - Use of consumer provided information in this way reduces systematic work required of the store associates to place new product or set new items, modulars and features, and enables quality controls and/or compliance of same in accordance with recommended placement or set-dates by store management and [0022] -  The product or product display unit 220 preferably includes an asset identifier 222 and [0027] - The incentive would be a reward capable of incentivizing the consumer to provide the data 250 to system 200 (e.g., to incentivize scanning of the asset identifier 222 in exemplary embodiments where scanning is how the data 250 is obtained)); 
detect a ... device in proximity to or within the retail establishment ([0024] - The system 300 further includes a control circuit 240 which may be any processor based device, such as a computer system, located on-site (e.g., on store premises) ... The network may be ... a local area network (LAN)... and [0027] - The incentive would be a reward capable of incentivizing the consumer to provide the data 250 to system 200 (e.g., to incentivize scanning of the asset identifier 222 in exemplary embodiments where scanning is how the data 250 is obtained and [0028] - location services data relating to the customer... using the customer's device to get location data and [0032] - The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320. In addition, and as mentioned with earlier systems and processes, system 300 may be configured to transmit an incentive to the customer after receiving the data obtained by the customer via the network interface 344. In other forms, the system 300 may be configured to prompt or incentivize the customer to scan a plurality of items or product display units 320 to gain further information or intelligence for store management).
provide to [a] mobile device a request [data] of the area of interest, the request comprising an incentive... [in proximity to or within the retail establishment] ([0023] – BYOD] and [0027] - The incentive would be a reward capable of incentivizing the consumer to provide the data 250 to system 200 (e.g., to incentivize scanning of the asset identifier 222 in exemplary embodiments where scanning is how the data 250 is obtained) and [0032] - The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320and [0034])
receive, ... a plurality of [data] of the area of interest ([0025] - As mentioned above, the database 242 may be made-up of a plurality of individual files or simply contain one large file if desired. In a preferred form, the control circuit 240 receives data 250 obtained by the customer in the retail sales environment associated with a given product display unit, (e.g., the data obtained from the asset identifier 222), and processes the obtained data 250 relative to corresponding data stored in the product display unit database 242 maintained by the retail sales entity and containing data associated with each of the plurality of product display units and [0032] – The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320. In addition, and as mentioned with earlier systems and processes, system 300 may be configured to transmit an incentive to the customer after receiving the data obtained by the customer via the network interface 344. In other forms, the system 300 may be configured to prompt or incentivize the customer to scan a plurality of items or product display units 320 to gain further information or intelligence for store management and [0034]);
 analyze at least one [data] of the plurality of [data] to derive ...related data ([0025] - In a preferred form, the control circuit 240 receives data 250 obtained by the customer in the retail sales environment associated with a given product display unit, (e.g., the data obtained from the asset identifier 222), and processes the obtained data 250 relative to corresponding data stored in the product display unit database 242 maintained by the retail sales entity and containing data associated with each of the plurality of product display units. In the form illustrated, processing the obtained data 250 comprises comparing and matching the obtained data 250 and the data stored in the product display unit database 242 and taking an action based on whether or not the obtained data matches the data stored in the product display unit database and [0030] and [0032] and [0034]);
compare the ...related data with the contract-related data to determine if a disparity exists between the at least one contractual obligation and a current placement of products in the area of interest ([0017] - Use of consumer provided information in this way reduces systematic work required of the store associates to place new product or set new items, modulars and features, and enables quality controls and/or compliance of same in accordance with recommended placement or set-dates by store management and [0025] and [0030] and [0032] and [0034]); and 
generate a notification when, based on the comparison, the disparity is determined to exist ([0020] - In addition to the system operation options identified in step 110, the system may also be configured to take action in response to the consumer data or determination made based on the processing. For example, as illustrated in step 112, the system may be configured to take some form of action in response to the data, such as initiating a restocking request, a check display request, a remove display request, updating other store systems, messaging associates or management of any of the above, etc. By utilizing the customer provided data in this way, the system is capable of being used in a variety of different ways or provided with different options).
Jones fails to explicitly disclose:
detect a plurality of mobile devices in proximity to or within the retail establishment; 
provide to at least two of the detected plurality of mobile devices a request for an updated image of the area of interest, the request comprising an incentive based on a number of the plurality of mobile devise in proximity to or within the retail establishment;
receive, from the at least two the plurality of mobile devices, a plurality of images of the area of interest
 analyze at least one image of the plurality of images to derive image-related data; 

However, Jones teaches a general process involving at least two of the detected plurality of mobile devices, more specifically: 
detect a plurality of mobile devices in proximity to or within the retail establishment ([0024] - The system 300 further includes a control circuit 240 which may be any processor based device, such as a computer system, located on-site (e.g., on store premises) ... The network may be ... a local area network (LAN)... and [0027] - The incentive would be a reward capable of incentivizing the consumer to provide the data 250 to system 200 (e.g., to incentivize scanning of the asset identifier 222 in exemplary embodiments where scanning is how the data 250 is obtained and [0028] - location services data relating to the customer... using the customer's device to get location data and [0030] and [0032] - The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320. In addition, and as mentioned with earlier systems and processes, system 300 may be configured to transmit an incentive to the customer after receiving the data obtained by the customer via the network interface 344. In other forms, the system 300 may be configured to prompt or incentivize the customer to scan a plurality of items or product display units 320 to gain further information or intelligence for store management and [0035] - In this illustrative example, an apparatus or system is provided that with a control circuit and a non-transitory computer readable memory storing a set of instructions executable by the control circuit and configured to cause the control circuit to perform the steps of FIG. 4. More particularly, in step 404 the control circuit may be configured to receive data from the customer or consumer. In step 405, if the data is not sufficient for the control circuit to determine desired information or at least determine the desired information with a threshold amount of certainty, the control circuit reverts back to step 404 and continues to look for and receive data from customers.).
provide to at least two of the detected plurality of mobile devices a request for an updated image of the area of interest ([0027] - The incentive would be a reward capable of incentivizing the consumer to provide the data 250 to system 200 (e.g., to incentivize scanning of the asset identifier 222 in exemplary embodiments where scanning is how the data 250 is obtained) and [0030] and [0032] - The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320 and [0035] – In this illustrative example, an apparatus or system is provided that with a control circuit and a non-transitory computer readable memory storing a set of instructions executable by the control circuit and configured to cause the control circuit to perform the steps of FIG. 4. More particularly, in step 404 the control circuit may be configured to receive data from the customer or consumer. In step 405, if the data is not sufficient for the control circuit to determine desired information or at least determine the desired information with a threshold amount of certainty, the control circuit reverts back to step 404 and continues to look for and receive data from customers), the request comprising an incentive... [in proximity to or within the retail establishment] ([0023] – BYOD] and [0027] - The incentive would be a reward capable of incentivizing the consumer to provide the data 250 to system 200 (e.g., to incentivize scanning of the asset identifier 222 in exemplary embodiments where scanning is how the data 250 is obtained) and [0032] - The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320and [0034])
 receive, from the at least two the plurality of mobile devices, a plurality of [data] of the area of interest ([0025] - As mentioned above, the database 242 may be made-up of a plurality of individual files or simply contain one large file if desired. In a preferred form, the control circuit 240 receives data 250 obtained by the customer in the retail sales environment associated with a given product display unit, (e.g., the data obtained from the asset identifier 222), and processes the obtained data 250 relative to corresponding data stored in the product display unit database 242 maintained by the retail sales entity and containing data associated with each of the plurality of product display units and [0030] and [0032] – The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320. In addition, and as mentioned with earlier systems and processes, system 300 may be configured to transmit an incentive to the customer after receiving the data obtained by the customer via the network interface 344. In other forms, the system 300 may be configured to prompt or incentivize the customer to scan a plurality of items or product display units 320 to gain further information or intelligence for store management and [0035] - In this illustrative example, an apparatus or system is provided that with a control circuit and a non-transitory computer readable memory storing a set of instructions executable by the control circuit and configured to cause the control circuit to perform the steps of FIG. 4. More particularly, in step 404 the control circuit may be configured to receive data from the customer or consumer. In step 405, if the data is not sufficient for the control circuit to determine desired information or at least determine the desired information with a threshold amount of certainty, the control circuit reverts back to step 404 and continues to look for and receive data from customers.);
 analyze at least one [data] of the plurality of [data] to derive related data ([0025] - In a preferred form, the control circuit 240 receives data 250 obtained by the customer in the retail sales environment associated with a given product display unit, (e.g., the data obtained from the asset identifier 222), and processes the obtained data 250 relative to corresponding data stored in the product display unit database 242 maintained by the retail sales entity and containing data associated with each of the plurality of product display units. In the form illustrated, processing the obtained data 250 comprises comparing and matching the obtained data 250 and the data stored in the product display unit database 242 and taking an action based on whether or not the obtained data matches the data stored in the product display unit database and [0030] and [0032] and [0035] - In this illustrative example, an apparatus or system is provided that with a control circuit and a non-transitory computer readable memory storing a set of instructions executable by the control circuit and configured to cause the control circuit to perform the steps of FIG. 4. More particularly, in step 404 the control circuit may be configured to receive data from the customer or consumer. In step 405, if the data is not sufficient for the control circuit to determine desired information or at least determine the desired information with a threshold amount of certainty, the control circuit reverts back to step 404 and continues to look for and receive data from customers.)
compare the image-related data with the contract-related data to determine if a disparity exists between the at least one contractual obligation and a current placement of ([0017] - Use of consumer provided information in this way reduces systematic work required of the store associates to place new product or set new items, modulars and features, and enables quality controls and/or compliance of same in accordance with recommended placement or set-dates by store management and [0025] and [0030] and [0032] and [0034]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine general process of Jones to include the features of the detailed process of Jones.  More specifically, a person of ordinary skill in the art to use design choice and/or exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which a plurality of mobile devices and in which at least two of the plurality of user devices interact to perform the monitoring and compliance as taught by Jones to thereby achieve a result/solution that would read on the claim limitation.  One would have been motivated to combine the teachings of Jones to include reduce systematic work required of the sore associates (Jones, [0017]).
While, Jones does disclose a camera in [0023] and scanning in [0035]; Jones does not explicitly disclose the captured data comprise images, thus further, in an analogous art, Hoffman teaches:
provide ... a request for an updated image of the area of interest, the request comprising an incentive (Hoffman, FIG. 1 – Customer and FIG. 2 – Receive images and [0037]-[0038] and [0055]);
(Hoffman, FIG. 1 – Customer and FIG. 2 – Receive images and [0037]-[0038]);
 analyze at least one image of the plurality of images to derive image-related data (Hoffman, FIG. 1 – Customer and FIG. 2 – Receive images → Process images to identify product/determine arrangement and [0037]-[0039]);
compare the image-related data with the contract-related data to determine if a disparity exists between the at least one contractual obligation and a current placement of products in the area of interest (Hoffman, FIG. 1 – Customer and FIG. 2 – Receive images → Process images to identify product/determine arrangement → Computer performance indicators and [0037]-[0039] and [0047] -  Such performance indicators can reflect compliance (such as on the part of the retailer) with one or more retail arrangements guidelines or requirements, such as those dictated by a product manufacturer/distributor.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hoffman to the method of the combination of Jones to include receive, ...a plurality of images of the area of interest; analyze at least one image of the plurality of images to derive image-related data; compare the image-related data with the contract-related data to determine if a disparity exists between the at least one contractual obligation and a current placement of products in the area of interest. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a (Hoffman, [0013]).
Further, in an analogous art, McDevitt teaches an incentive based on a number of the plurality of mobile devise in proximity to or within the retail establishment (McDevitt, [0006] - In certain embodiments, methods are disclosed for delivering electronic coupons with dynamically determined promotions by providing a coupon with an undetermined promotion. It is determined whether the current geographic location of a mobile device associated with the coupon is within a geo-fence associated with the coupon and [0062] – decrease... increase... , some factors may indicate the need to increase the promotion. For example, the number of mobile devices in a store ...).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McDevitt to the incentive of Jones and Hoffman to include an incentive based on a number of the plurality of mobile devise in proximity to or within the retail establishment. One would have been motivated to combine the teachings of McDevitt to Jones and Hoffman to provide users with a means for dynamically determining or modifying promotions associated with digital coupons based on a variety of factors (McDevitt, [0001]).

Regarding Claim 44;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
([0027] and [0035]).
	Homffan further teaches wherein the at least one processor is further configured to, following receipt of an image, transmit to an associated mobile device, an incentive (Hoffman, [0055] - It can be appreciated that such a promotion (e.g., an instant coupon or discount) can be provided to the customer by the product manufacturer/distributor as an incentive to encourage the customer to submit such images (and thus enable the manufacturer/distributor to track product arrangements of the desired product).).

Regarding Claim 45;
Jones and Hoffman and McDevitt disclose the method to Claim 44.
Jones further discloses teaches wherein the incentive includes a coupon for a product... ([0027]).
Hoffman further teaches wherein the incentive includes a coupon for a product associated with the area of interest redeemable in the retail establishment by a customer using the associated mobile device (Hoffman, [0055] - It can be appreciated that such a promotion (e.g., an instant coupon or discount) can be provided to the customer by the product manufacturer/distributor as an incentive to encourage the customer to submit such images (and thus enable the manufacturer/distributor to track product arrangements of the desired product).).

Regarding Claim 49;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
([0039] - Additionally and/or alternatively, one or more retail arrangements of the products can be determined. For example, various images can be processed using optical recognition (e.g. OCR) to identify the products present therein, such as by processing characters or symbols present on the product (e.g., on a product label). By way of further example, the one or more images can be processed with one or more product templates 184 to identify the one or more products. That is, one or more product templates can reflect one or more visual features (or groups of visual features) based upon which a product can be identified. For example, the presence of one or more visual features (e.g., a particular color, size, shape, etc.) can be factored in to identify a particular product (or to narrow the scope of possible products) and [0041] - the identification of the a product or products can include an identification of a brand name of a product (e.g., Apple, Sony, Dell, etc.), a product name of a product (e.g., iPod, iPhone, etc.), one or more stock keeping units (SKUs) of a product (e.g., a code or identifier corresponding to a particular product), and/or one or more supplemental materials (e.g., promotional materials such as advertising displays)).

Regarding Claim 51;
Jones and Hoffman and McDevitt disclose the method to Claim 49.
Hoffman further teaches wherein at least one of the unique identifiers is determined through recognizing at least one of a graphic feature or a text feature extracted from an image object representative of the at least one product ([0039] - Additionally and/or alternatively, one or more retail arrangements of the products can be determined. For example, various images can be processed using optical recognition (e.g. OCR) to identify the products present therein, such as by processing characters or symbols present on the product (e.g., on a product label). By way of further example, the one or more images can be processed with one or more product templates 184 to identify the one or more products. That is, one or more product templates can reflect one or more visual features (or groups of visual features) based upon which a product can be identified. For example, the presence of one or more visual features (e.g., a particular color, size, shape, etc.) can be factored in to identify a particular product (or to narrow the scope of possible products) and [0041] - the identification of the a product or products can include an identification of a brand name of a product (e.g., Apple, Sony, Dell, etc.), a product name of a product (e.g., iPod, iPhone, etc.), one or more stock keeping units (SKUs) of a product (e.g., a code or identifier corresponding to a particular product), and/or one or more supplemental materials (e.g., promotional materials such as advertising displays)).

Regarding Claim 52;
Jones and Hoffman and McDevitt disclose the method to Claim 49.
Hoffman further teaches wherein the at least one processor is further configured to determine a number of products associated with at least one of the identified unique identifiers (FIG. 4 – Smooth and Silky and Quantity and Itchy Scalp and Quantity and Sensitive Scalp and Quantity and [0039] - Additionally and/or alternatively, one or more retail arrangements of the products can be determined. For example, various images can be processed using optical recognition (e.g. OCR) to identify the products present therein, such as by processing characters or symbols present on the product (e.g., on a product label). By way of further example, the one or more images can be processed with one or more product templates 184 to identify the one or more products. That is, one or more product templates can reflect one or more visual features (or groups of visual features) based upon which a product can be identified. For example, the presence of one or more visual features (e.g., a particular color, size, shape, etc.) can be factored in to identify a particular product (or to narrow the scope of possible products) and [0041] - the identification of the a product or products can include an identification of a brand name of a product (e.g., Apple, Sony, Dell, etc.), a product name of a product (e.g., iPod, iPhone, etc.), one or more stock keeping units (SKUs) of a product (e.g., a code or identifier corresponding to a particular product), and/or one or more supplemental materials (e.g., promotional materials such as advertising displays) and [0042]).

Regarding Claim 53;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
Hoffman further teaches wherein the at least one processor is configured to calculate a shelf share for at least one of the plurality of products ([0105] - % Shelf share--the space occupied by one or more products versus the available space. This calculation can account for the group areas where certain products are found in order to take into account objects with low confidence [0124]-[0125])).

Regarding Claim 54;
Jones and Hoffman and McDevitt disclose the method to Claim 53.
Hoffman further teaches wherein the shelf share is calculated by dividing an aggregated number of products associated with one or more predetermined unique identifiers by a total  ([0047] - At 250, processor 110 executing one or more of software modules 130, including, in certain implementations, determination application 170, configures computing device 105 to compute various performance indicators 185. Such performance indicators can reflect compliance (such as on the part of the retailer) with one or more retail arrangements guidelines or requirements, such as those dictated by a product manufacturer/distributor and [0048]-[0049] - By way of further illustration, another example performance indicator can reflect a portion of a retail display occupied by one product in relation to another product (or products). That is, it can be appreciated that a retailer can agree to maintain stock of one product in relation to the stock of another product or products (e.g., generic products, competing products, etc.). In such a scenario computing one or more performance indicators comprises determining, based on the identification of one (or more) products and/or the determination of a retail arrangement of one (or more) products, such as those identified/determined at 220, the portion of a retail display occupied by the at least one product in relation to the one or more other products and [0105] - % Shelf share--the space occupied by one or more products versus the available space. This calculation can account for the group areas where certain products are found in order to take into account objects with low confidence and [0124]-[0125]).  As reasonably constructed the “percentage” relation of one product amongst other products is one product/total product = %shelf share.

Regarding Claim 55;
Jones and Hoffman and McDevitt disclose the method to Claim 53.
Hoffman further teaches wherein the at least one processor is further configured to compare the calculated shelf share with a contracted shelf share required by an agreement ([0047] - At 250, processor 110 executing one or more of software modules 130, including, in certain implementations, determination application 170, configures computing device 105 to compute various performance indicators 185. Such performance indicators can reflect compliance (such as on the part of the retailer) with one or more retail arrangements guidelines or requirements, such as those dictated by a product manufacturer/distributor and [0048]-[0049] and [0105]).

Regarding Claim 56;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
Hoffman further wherein the notification identifies that a contractual obligation for shelf space is not met by at least one of the products in the area of interest ([0047] - At 250, processor 110 executing one or more of software modules 130, including, in certain implementations, determination application 170, configures computing device 105 to compute various performance indicators 185. Such performance indicators can reflect compliance (such as on the part of the retailer) with one or more retail arrangements guidelines or requirements, such as those dictated by a product manufacturer/distributor and [0048]-[0049] – portion of the retail display that is occupied by a specific product ... portion of a retail display occupied by one product in relation to another product and [0054]).

Regarding Claim 58;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
Hoffman further teaches wherein the at least one processor is further configured to generate a compliance report based on the comparison, the compliance report indicating whether ([0054] - At 260, processor 110 executing one or more of software modules 130, including, in certain implementations, determination application 170, configures computing device 105 to provide feedback based on the one or more performance indicators. For example, it can be appreciated that various reports and/or alerts can be generated and/or transmitted based on various of the performance indicators. By way of illustration, a product manufacturer/distributor can be provided with a report that reflects how various retailers performed with respect to specific performance indicators (e.g., percentage of time that shelves of specific products were fully stocked, percentage of time that products were presented in arrangement dictated by manufacturer, etc.). It can be appreciated that, in doing so, product manufacturers/distributors can identify which retailers are (or are not) regularly complying with agreed upon product arrangements, as reflected by the referenced performance indicators).

Regarding Claim 59;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
Hoffman further teaches wherein the at least one processor is further configured to calculate one or more analytics associated with the at least one shelf and wherein the analytics are key performance indicators (KPIs) ([0047] – performance indicators and [0054]).

Regarding Claim 61;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
McDevitt further teaches wherein the incentive is (McDevitt, [0006] - In certain embodiments, methods are disclosed for delivering electronic coupons with dynamically determined promotions by providing a coupon with an undetermined promotion. It is determined whether the current geographic location of a mobile device associated with the coupon is within a geo-fence associated with the coupon and [0062] – decrease... increase... , some factors may indicate the need to increase the promotion. For example, the number of mobile devices in a store ...).
McDevitt, does not explicitly disclose negatively correlated to the number of the plurality of mobile devices in proximity to or within the retail establishment. However the examiner further notes as McDevitt in the same paragraph describes a decrease of promotion, i.e., negative correlation (McDevitt, [0062]); and further a person of ordinary skill in the art would realize such concepts (i.e., negative correlation) could be applied based on the number of mobile devices in the store, as McDevitt teaches increasing a promotion based on based on the number of mobile devices in the store ([0062]).  One would have been motivated to combine the teachings of McDevitt to Jones and Hoffman and McDevitt to provide users with a means for dynamically determining or modifying promotions associated with digital coupons based on a variety of factors (McDevitt, [0001]).
Regarding Claim 62;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
	Jones teaches an incentive is further based on concepts of [time] ([0014] and [0017]).
Hoffman further teaches wherein  the at least one processor is further configured to determine a time duration associated with a prior image of the area of interest (Hoffman, [0046] - For example, a merchant that is required to regularly submit images of various product displays (and whose performance/compliance with various guidelines is tracked) may be inclined/tempted to modify/tamper with various aspects of an image, such as by tampering with the time/date stamp of an image, and/or by attempting to tamper with the image itself).  As reasonably constructed guidelines being tracked based on time/date stamp represents a duration.

Jones and Hoffman and McDevitt fail to explicitly disclose the incentive is further based on time duration; however the examiner it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have Hoffman’s teachings of time duration be basis of incentive that is provided in Jones. As in Hoffman, it is within the capabilities of one of ordinary skill in the art to use such a time duration calculation as the basis for an incentive in Jones, as concepts of time for an incentive were known in Jones.  

Regarding Claim 63;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
Jones teaches an incentive is further based on concepts of [time] ([0014] and [0017]).
Hoffman further teaches wherein a time duration ... (Hoffman, [0046] - For example, a merchant that is required to regularly submit images of various product displays (and whose performance/compliance with various guidelines is tracked) may be inclined/tempted to modify/tamper with various aspects of an image, such as by tampering with the time/date stamp of an image, and/or by attempting to tamper with the image itself).  As reasonably constructed guidelines being tracked based on time/date stamp represents a duration.
See reasoning for combining Jones and Hoffman, in Claim 62.
Jones and Hoffman fail to explicitly disclose an incentive is positively correlated... 
McDevitt, [0006] - In certain embodiments, methods are disclosed for delivering electronic coupons with dynamically determined promotions by providing a coupon with an undetermined promotion. It is determined whether the current geographic location of a mobile device associated with the coupon is within a geo-fence associated with the coupon and [0062] – decrease... increase... , some factors may indicate the need to increase the promotion. For example, the number of mobile devices in a store ...).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McDevitt to the incentive... based on time druation of Jones and Hoffman to include an incentive is positively correlated. One would have been motivated to combine the teachings of McDevitt to Jones and Hoffman to provide users with a means for dynamically determining or modifying promotions associated with digital coupons based on a variety of factors (McDevitt, [0001]).

Claims 42, 43, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0342939 A1) in view of Hoffman (US 2012/0323620 A1) and McDevitt (US 2015/0278864 A1) and further in view of Hicks (US 2009/0192921 A1).

Regarding Claim 42;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
	Hoffman further teaches wherein the at least one image... (FIG. 2).
Jones and Hoffman and McDevitt fail to explicitly disclose wherein the at least one image includes a panoramic image.
(Hicks, FIG. 4 and FIG. 14 and [0033] - ... can stitch or merge corresponding successive photographic images to create continuous panoramic photographic images of product display units (e.g., shelves, stands, racks, refrigerators, freezers, etc.) arranged in respective aisles or zones. Each stitched, merged, or otherwise compiled photographic image can subsequently be used during an analysis phase to determine placements of products within the retail establishment 100 and within each of the category zones 102a-h (FIG. 1) of the retail establishment 100).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hicks to the method of the combination Jones and Hoffman and McDevitt to include wherein the at least one image includes a panoramic image.  One would have been motivated to combine the teachings of Hicks to Jones and Hoffman and McDevitt to provide users with a means for confirm[ing] products are temporally and spatially correctly placed in the retail establishment[[s]] (Hicks, [0022]).

Regarding Claim 43;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
	Jones teaching... receiving from different mobile devices ([0035]).
	Hoffman further teaches wherein the at least one image... (FIG. 2).
Jones and Hoffman and McDevitt fail to explicitly disclose wherein the at least one image includes at least two images received from [[different mobile devices]], and wherein analyzing includes generating image-related data based on aggregated data from the at least two images.
([0030]), and wherein analyzing includes generating image-related data based on aggregated data from the at least two images. (Hicks, FIG. 4 and FIG. 14 and [0033] - ... can stitch or merge corresponding successive photographic images to create continuous panoramic photographic images of product display units (e.g., shelves, stands, racks, refrigerators, freezers, etc.) arranged in respective aisles or zones. Each stitched, merged, or otherwise compiled photographic image can subsequently be used during an analysis phase to determine placements of products within the retail establishment 100 and within each of the category zones 102a-h (FIG. 1) of the retail establishment 100).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hicks to the method of the combination of Jones and Hoffman and McDevitt to include wherein the at least one image includes a panoramic image.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Hick’s image capture and stitch/merge can be predictably combined and/or submitted as the received “image” data from different devices of Jones and Hoffman and McDevitt to thereby achieve a result/solution that would read on the claim limitation.   One would have been motivated to combine the teachings of Hicks to Jones and Hoffman and McDevitt to provide users with a means for confirm[ing] products are temporally and spatially correctly placed in the retail establishment[[s]] (Hicks, [0022]).

Regarding Claim 48;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
Jones further disclose wherein the at least one processor is further configured select the at least one [data] from among the plurality of [data] of the area of interest based on a [threshold amount of certainty] ([0035]).
Hoffman further teaches ...one image from among a plurality of images (FIG. 2).
Jones and Hoffman and McDevitt fail to explicitly disclose based on a distance from shelf of the mobile devices.
However, in an analogous art, Hicks teaches [determining]... based on a distance from shelf of the mobile devices. (Hicks, [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hicks to the method of the combination of Jones and Hoffman and McDevitt to include [determining]... based on a distance from shelf of the mobile devices.  Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Hick’s image capture using distance can be predictably combined and/or submitted as the threshold amount of certainty to choose one image from amongst a plurality of images of Jones and Hoffman to thereby achieve a result/solution that would read on the claim limitation.   One would have been motivated to combine the teachings of Hicks to Jones and Hoffman and (Hicks, [0022]).

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0342939 A1) in view of Hoffman (US 2012/0323620 A1) McDevitt (US 2015/0278864 A1) and further in view of Ghosh et al. (US 2012/0095805 A1).

Regarding Claim 46;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
Jones further discloses wherein detecting the plurality of mobile devices includes identifying mobile devices of ... customers of the retail establishment ([0023] - In some forms, the user interface 230 may have stored in its memory device a software application (e.g., an App, camera software, etc.) that is executable by the user interface's processor to communicate with system 200 and [0028] - location services data relating to the customer... using the customer's device to get location data and [0032] - The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320. In addition, and as mentioned with earlier systems and processes, system 300 may be configured to transmit an incentive to the customer after receiving the data obtained by the customer via the network interface 344. In other forms, the system 300 may be configured to prompt or incentivize the customer to scan a plurality of items or product display units 320 to gain further information or intelligence for store management and [0035]).
	Jones and Hoffman and McDevitt fail to explicitly disclose identifying mobile devices of known customers.
(Ghosh, FIG. 2 and [0112] - As described further below, the mobile device 110 can also communicate additional information to the customer insight system 112 such as user identity and user profile information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ghosh to the method of the combination of Jones and Hoffman and McDevitt to include identifying mobile devices of known customers.  One would have been motivated to combine the teachings of Gosh to Jones and Hoffman and McDevitt provide users with a means for provide information regarding customer behavior (Ghosh, [0002]).

Regarding Claim 47;
Jones and Hoffman and McDevitt disclose the method to Claim 46.
Jones further wherein the ... customers include individuals who have on their mobile devices a customer application associated with the retail establishment ([0023] - In some forms, the user interface 230 may have stored in its memory device a software application (e.g., an App, camera software, etc.) that is executable by the user interface's processor to communicate with system 200 and [0032] - The system 300 may be configured to prompt the customer to scan at least one of a plurality of product items or product display units 320. In addition, and as mentioned with earlier systems and processes, system 300 may be configured to transmit an incentive to the customer after receiving the data obtained by the customer via the network interface 344. In other forms, the system 300 may be configured to prompt or incentivize the customer to scan a plurality of items or product display units 320 to gain further information or intelligence for store management and [0035]).
Ghosh further teaches the known customers (Ghosh, FIG. 2 and [0112] - As described further below, the mobile device 110 can also communicate additional information to the customer insight system 112 such as user identity and user profile information).

Claims 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0342939 A1) in view of Hoffman (US 2012/0323620 A1) and McDevitt (US 2015/0278865 A1) and further in view of Hennick et al. (US 2014/0239071 A1).

Regarding Claim 50;
Jones and Hoffman and McDevitt disclose the method to Claim 49.
Hoffman teaches wherein the at least one processor is configured to determine ...plurality of differing product based on the unique identifiers in the image... ([0039] - Additionally and/or alternatively, one or more retail arrangements of the products can be determined. For example, various images can be processed using optical recognition (e.g. OCR) to identify the products present therein, such as by processing characters or symbols present on the product (e.g., on a product label). By way of further example, the one or more images can be processed with one or more product templates 184 to identify the one or more products. That is, one or more product templates can reflect one or more visual features (or groups of visual features) based upon which a product can be identified. For example, the presence of one or more visual features (e.g., a particular color, size, shape, etc.) can be factored in to identify a particular product (or to narrow the scope of possible products) and [0041] - the identification of the a product or products can include an identification of a brand name of a product (e.g., Apple, Sony, Dell, etc.), a product name of a product (e.g., iPod, iPhone, etc.), one or more stock keeping units (SKUs) of a product (e.g., a code or identifier corresponding to a particular product), and/or one or more supplemental materials (e.g., promotional materials such as advertising displays)).
Jones and Hoffman and McDevitt wherein the at least one processor is configured to determine SKUs for the plurality of differing product based on the unique identifiers in the image, other than an SKU bar code.
However, in an analogous art, Hennick teaches wherein the at least one processor is configured to determine SKUs for the plurality of differing product based on the unique identifiers in the image, other than an SKU bar code (Hennick, [0131] - Another approach may include irregularly packaged goods by correlating a barcode or other indicia that is in one plane of the packaging, with object recognition data in another plane such as product/manufacturer name, logo, trade dress, or SKU, to ensure a match).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Henncik to the method of the combination of Jones and Hoffman and McDevitt to include wherein the at least one processor is configured to determine SKUs for the plurality of differing product based on the unique identifiers in the image, other than an SKU bar code.  One would have been motivated to combine the teachings of Hennick to Jones and Hoffman and McDevitt provide users with a means for prevent bard codes from a lower-cost good from being applied to the purchase of a higher-priced one (Hennick, [0131]).

s 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0342939 A1) in view of Hoffman (US 2012/0323620 A1) and McDevitt (US 2015/0278864 A1) and further in view of Yan (US 2015/0088703 A1).

Regarding Claim 57;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
	Hoffman discloses wherein receiving the plurality of images occurs using an interface... (FIG. 2).
Jones and Hoffman and McDevitt fail to explicitly disclose wherein receiving the plurality of images occurs using an interface where, when a user captures the image, the image is automatically sent to a server without further user intervention.
However, in an analogous art, Yan teaches wherein receiving the plurality of images occurs using an interface where, when a user captures the image, the image is automatically sent to a server without further user intervention (Yan, [0100] - In other embodiments, discrepancies between the actual condition of the physical location and the corresponding planogram can be determined automatically by the planogram engine 530 or the client computing device 140. In either of such embodiments, the client computing device, such as the tablet computer 140 depicted in FIG. 8, may capture an image of a partially stocked shelves of location 810 using the GUI 805 rendered in the user interface device 313. The shelves of location 810 may be only partially populated with the products 830. Once the image of the location 810 is captured, tablet computer 140 can send a request for a compliance check, the location identifier, and/or the image of the shelves in location 810 to the remote planogram engine 530. The planogram engine 530 may retrieve the corresponding planogram associated with the location identifier, generate the graphic representation of the planogram, and then compare the graphic representation with the image of the location 810. Based on the comparison, the planogram engine 530 or the client computing device 140 can determine any discrepancies between the planogram and current condition of the display of products 830 in the shelves of location 810.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Yan to the method of the combination Jones and Hoffman and McDevitt to include wherein receiving the plurality of images occurs using an interface where, when a user captures the image, the image is automatically sent to a server without further user intervention.  One would have been motivated to combine the teachings of Yan to Jones and Hoffman and McDevitt provide users with a means for presenting intuitive and easily understandable graphic representations of planograms (Yan, [0024]).

Claims 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2016/0342939 A1) in view of Hoffman (US 2012/0323620 A1) and McDevitt (US 2015/0278864 A1) and further in view of Kaye (US 2016/0071050 A1)

Regarding Claim 64;
Jones and Hoffman and McDevitt disclose the method to Claim 41.
	All references, Jones and Hoffman and McDevit disclose an incentive, see Claim 41 above. 
	Jones and Hoffman and McDevitt fail to explicitly disclose wherein the incentive is associate with an urgency level include in the request.
	However, in an analogous art, Kay teaches wherein the incentive is associate with an urgency level include in the request (Kaye, [0050] - In that case, either the other user has indicated that their delivery is not urgent and they are willing to have the order delayed (or give up the order and have another one delivered) for some incentive reward (cash, certificate, or other), or they may be offered the opportunity to respond to the request that someone would like to purchase that item instead and have it redirected to that new purchaser.)  As reasonably constructed the user states the delivery (i.e., request) is not urgent therefore is offered an incentive.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Yan to the incentive of the combination Jones and Hoffman and McDevitt to include wherein the incentive is associate with an urgency level include in the request.  One would have been motivated to combine the teachings of Kaye to Jones and Hoffman and McDevitt provide users with a means for offering an incentive for a given action (Kaye, [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627